DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
First, applicant argues that Kiley does not teach the claimed invention because he does not provide streaming of IPTV content. In response, paragraph 0263 of Kiley explicitly discloses the invention is applicable to IPTV environments for streaming content to users.
Second, applicant argues Matsubara fails to disclose selecting a video codec by a DVSS mechanism as claimed, stating that Matsubara instead discloses selecting codecs for either static images or video rather than between multiple video codecs.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kiley discloses an existing means for selecting a video codec (Kiley paragraph 0141). Matsubara teaches an improved means for selecting optimal resources on the basis of a required codec as indicated by associated metadata. While the exemplary embodiments use the selection of still image codecs as illustrative examples (Matsubara col. 5 lines 15-24), the invention is explicitly disclosed as being equally applicable to selection among dynamic video resources (Matsubara col. 7 lines 53-67). This is a teaching which would suggest to a person of ordinary skill in the art at the time of invention modification of Kiley to include an automated selection of the proper video codec for the stated benefit of selecting the most suitable local resources with a user device for rendering content (Matsubara col. 1 line 46-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kiley et al. (2008/0189360, of record) [Kiley] in view of Matsubara (8,543,612, of record).
Regarding claims 21, 31, and 41, Kiley discloses a method for presenting internet protocol television (IPTV) content on a software platform comprising: 
streaming the IPTV content on the software platform for display to an end user wherein the software platform is configured on an end user's electronic device (fig. 2, see also paragraph 0263); 
executing by the end user's electronic device a middleware component to process the IPTV content from a content source provider (paragraph 0145): 
managing access to the IPTV content on the software platform of the end user's electronic device (paragraph 0142); 
managing a display of the IPTV content that comprises media content from a data stream accessed by a Conditional Access (CA) interface using a media manager wherein the media manager abstracts an application based on at least one type of video codec selected by a 
managing the display of the media content on the end user's software platform using a user interface that comprises a layout on the display that enables the middleware component to control by an end user's selection of a set of user interface controls the display of the media content (paragraph 0143).
Kiley fails to disclose the codec manager selects an appropriate video codec by implementing a dynamic video source (DVSS) mechanism to process by components of the DVSS mechanism for the dynamic awareness of the IPTV content from the content source provider while agnostic to the content source provider for delivering the IPTV content with a delivery of a consistent quality of video on the end user’s electronic device.
In an analogous art, Matsubara teaches selecting an appropriate video codec by implementing a dynamic video source mechanism agnostic to any content provider (codec is selected according to metadata associated with the content itself, fig. 2A and col. 3 lines 38-57), providing the benefit of selecting local resources within the user device best suited for any given content type (col. 1 lines 46-51).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Kiley to include the codec manager selects an appropriate video codec by implementing a dynamic video source (DVSS) mechanism to process by components of the DVSS mechanism for the dynamic awareness of the IPTV content from the content source provider while agnostic to the content source provider for delivering the IPTV content with a delivery of a consistent quality of video on the end user’s electronic device, as suggested by Matsubara, for the benefit of selecting local resources within the user device best suited for any given content type.

Regarding claims 22, 32, and 42, Kiley and Matsubara disclose the method and system of claims 21, 31, and 41, further comprising: using the CA manager and a CA interface configured between the middleware component and the CA manager wherein the CA interface enables features initiated for CA controlled by the content source provider (Kiley, paragraph 0142).

Regarding claim 23, 33, and 43, Kiley and Matsubara disclose the method and system of claims 22, 32, and 42, further comprising: receiving media content which has been encoded from the content source provider at the software platform; and decoding the media content using the codec manager with a media interface and a network interface (Kiley paragraph 0141).

Regarding claims 24, 34, and 44, Kiley and Matsubara disclose the method and system of claims 23, 33, and 43, further comprising: configuring the middleware component with a plurality of interfaces for enabling communication between at least a graphics interface, a CA interface, a media interface, a system settings interface, and a persistent storage interface (Kiley paragraph 0146).

Regarding claims 25, 35, and 45, Kiley and Matsubara disclose the method and system of claims 24, 34, and 44, but fail to disclose wherein the DVSS component is configured with one or more of a PVR controller, an IGMP client, an RTSP client, and a DVB-T client.
Examiner takes official notice that it was notoriously well known at the time of invention for client devices that stream video from the Internet for display (such as disclosed by Kiley) to include a DVSS component configured with an RTSP client. RTSP stands for Real Time Streaming 
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Kiley and Matsubara to include the DVSS component is configured with an RTSP client.

Regarding claims 26 and 36, Kiley and Matsubara disclose the method and system of claims 25 and 35, wherein one or more of the plurality of interfaces and the middleware component is embedded within a Document Object Model (DOM) on the software platform operating on the end user's electronic device (Kiley paragraph 0132).

Regarding claims 27 and 37, Kiley and Matsubara disclose the method and system of claims 26 and 36, further comprising: receiving DOM requests at the software platform; and translating a DOM request into an application programming interface (API) request for interaction with the middleware component (Kiley paragraph 0132).

Regarding claims 28 and 38, Kiley and Matsubara disclose the method and system of claims 21 and 32, further comprising: receiving the IPTV content on the software platform from an Internet Protocol (IP) closed network (Kiley, Fig. 2).

Regarding claims 29, 30, 39, and 40, Kiley and Matsubara disclose the method and system of claims 27 and 37, but fail to disclose configuring the DOM request into a JavaScript request for supporting the DVSS component to display the media content or to decrypt the media content for the DVSS component to display the media content.

It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method and system of Kiley and Matsubara to include configuring the DOM request into a JavaScript request (such as interfacing with Internet Explorer, see paragraphs 0130-0131) for supporting the DVSS component to display the media content (see Fig. 7 step 780) or to decrypt the media content for the DVSS component to display the media content (paragraph 0142).

Regarding claim 46, Kiley and Matsubara disclose the method of claim 45, wherein the video content comprises video on demand (Kiley paragraph 0241).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421